Citation Nr: 1311766	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an increased rating for otitis media and externa, left ear, currently rated as 0 percent disabling.

4.  Evaluation of ulcerated septum, left nose, currently rated noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Thereafter, the Atlanta, Georgia, RO assumed jurisdiction. 

In September 2006, the Veteran appeared at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record. 

In February 2010, the Board remanded this matter for the scheduling of a Travel Board hearing. 

In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

This case was remanded for further development in February 2011.  The Board notes that additional evidence has been submitted since the September 2012 Supplemental Statement of the Case.  The Veteran, however, waived RO consideration of the evidence in the first instance.  

In addition to the physical file, the Board has reviewed the Veteran's Virtual VA claims file, which contains some evidence not associated with the physical claims file prior to the September 2012 Supplemental Statement of the Case.  However, as noted above, the Veteran has waived RO review of evidence added to the claims file since that time, and the Board will continue with this appeal.

The issues of entitlement to service connection for a cervical spine disability and thoracic spine disability have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of evaluation of ulcerated septum, left nose, currently rated as noncompensable is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown by the record.

2.  A low back disability was not manifest in service and arthritis was not manifest within a year of separation and is not otherwise attributable to service.  

3.  A low back disability was not caused by and/or permanently made worse by the service connected left and right knee disabilities.

3.  Otitis media and externa, left ear is manifested by ear pain.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  A low back disability was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A low back disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2012).

4.  The criteria for a compensable evaluation for otitis media and externa of the left ear have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87 Diagnostic Codes 6200 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in June 2005, July 2005, March 2006, March 2007, October 2007 and June 2008.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, available service and post-service treatment records have been obtained.  The Veteran has also been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) conducting a hearing fulfill two duties.  These consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned discussed with the Veteran the elements of the claims for service connection and an increased rating that were lacking substantiation.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain in-service events and current symptomatology.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

SERVICE CONNECTION

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Certain chronic diseases, such as arthritis and an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There are special rules with regard to diseases that have been designated as "chronic" in 38 U.S.C.A. § 1101(3) and 3.309(e), including arthritis.  For those diseases, if they are "shown as such in service," subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The regulation is clear that any manifestation of a chronic disease, such as joint pain, will not permit service connection for the chronic disease associated with the manifestation, i.e., arthritis.  To be "shown in service," the disease identity must be established and the diagnosis cannot be subject to legitimate question.  Once the chronic disease is shown in service, there is no "nexus" requirement for compensation, as long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  If, however, the condition noted in service is not, in fact, shown to be chronic, where the diagnosis of chronicity may be legitimately questioned, or when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  


Hearing Loss

The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  As explained below, the more probative evidence is against the claim.  

In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131-the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2012).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Service treatment records are negative for complaints, treatment and/or findings for hearing loss.  The Veteran denied hearing loss during his March 1990 enlistment examination and October 1995 periodic examination.  During those examinations, the ears were reported as normal.  When seen for an ear infection in April 1992, rule out hearing loss was noted.  A decrease in hearing was not found in June 1994.  In February 1996, ear pain without hearing loss was again noted.  

In a June 2006 private evaluation, the Veteran denied hearing loss.  In the August 1996 VA examination, the Veteran's hearing was described as normal.  In the April 2007 VA examination, however, it was stated that the Veteran had bilateral high frequency neurosensory hearing loss which was mild to moderate.  

An audiogram conducted by a private examiner in March 2007 revealed auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were less than 20 decibels.  Auditory threshold in the frequency 6000 Hertz was 30 decibels.  The examiner found that there was mild high frequency sensnorineural hearing loss bilaterally that was consistent with hearing loss secondary to noise exposure.  

In the February 2008 VA examination, the Veteran reported military noise exposure to include gunfire, grenades and tanks but from a distance.  There was no history of noise exposure before the military and/or recreational noise exposure.  Occupational noise exposure included working as a firefighter with minimal noise exposure.  Auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 20 decibels or less for the right ear.  The four frequency average in the right ear was 15.  Auditory threshold in the frequencies 500, 1000, 2000 and 4000 Hertz were 15 decibels or less for the left ear.  Auditory threshold in the frequency 3000 Hertz was 25 decibels.  The four frequency average in the left ear was 16.  Speech recognition scores using the Maryland CNC word list was 96 percent in both ears.  Hearing within normal limits bilaterally was diagnosed.  

In the May 2010 examination, auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 20 decibels or less for the right ear.  The four frequency average in the right ear was 17.5.  Auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 20 decibels or less for the left ear.  The four frequency average in the left ear was 18.8.  Speech recognition scores using the Maryland CNC word list was 100 percent in both ears.  No present hearing loss was diagnosed.  

As shown above, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  The Board acknowledges that a private examiner found in March 2007 that the Veteran had mild high frequency sensnorineural hearing loss bilaterally that was consistent with hearing loss secondary to noise exposure.  The Board notes, however, that the audiological findings of March 2007 which are relied upon by the examiner in his determination are devoid of showing of a hearing loss disability according to VA regulations.  Rather, puretone thresholds were below 20 decibels for each ear and speech recognition using Maryland CNC below 94 was not shown.  Furthermore, the Board notes that examinations conducted before and after the March 2007 audiological evaluation, to include the February 2008 and May 2010 VA examinations, revealed hearing within normal limits bilaterally.  As such, the Board finds that the VA examinations and the objective findings of March 2007 are far more probative as to the existence of a hearing loss disability than the statement of the private examiner.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a bilateral hearing loss disability in accordance with VA regulations during service and/or post service. 

We acknowledge the Veteran's assertions of noise exposure during service and his belief that he has hearing loss that is related to service.  We do not dispute the Veteran's report of decreased auditory acuity.  See Hensley.  Implicit in the claim is the Veteran's belief that he has a bilateral hearing disability.  However, he has not established his competence to establish the existence of a hearing loss disability and he has not provided adequate lay evidence that would suggest the existence of a bilateral hearing loss disability.  The existence of a hearing loss disability is determined by very specific testing.  Here, his own assertions, without more, are not competent to establish disability.  Regardless, far more probative is the medical evidence disclosing hearing acuity that does not reach the level of disability. 

In sum, the more probative evidence establishes that the Veteran does not have a bilateral hearing loss disability as defined by VA regulation.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2012).



Low Back 

The Veteran appeals the denial of service connection for a low back disability.  According to the Veteran, he has degenerative disc disease and spinal bifida of the lower back and should have never been cleared for service.  He also asserts that he developed back problems after his knee surgery which involved a deficiency to the right anterior cruciate ligament.  He claims his back problems would not have occurred if his right knee was stable.  As explained below, the more probative evidence is against the claim.  

In January 1994, the Veteran complained of on and off "clicking" of the back since his August 1993 surgery.  The was no pain and/or reported trauma.  In February 1994, a history was recorded of chronic midline lumbosacral pain with no specific injury except history of body building.  Normal lumbosacral spine was concluded.  X-ray findings in March 1994 revealed normal lumobsacral spine.  At that time, a history of chronic painful audible click in lumbosacral spine was noted.  When examined in October 1995, the spine, other musculoskeletal, was normal.  Recurrent back pain was also denied at that time.  The Veteran filed a claim for compensation for low back pain in July 1996.  

In the August 1996 VA examination, the Veteran reported a history of knee surgeries and relatively minor back problems.  He recalled that after his second knee operation he developed clicking in his back and problems with his gait.  

In the January 1997 VA examination, the Veteran stood erect with a level pelvis and no scoliosis.  There was no objective evidence of organic pathology in the lumbar spine.  In April 2006, a medical history of lumbar pain was noted. 

The Veteran was afforded a VA examination in August 2011.  During this examination, he reported that he did not recall a specific low back injury and he was uncertain if he received VA care for his low back disability.  He related that his condition was due to his abnormal posture and gait caused by his service-connected knee disabilities.  Minimal lumbar spondylosis was diagnosed.  The examiner opined that it was less likely as not (50/50 probability) that any current low back disorder is related to the Veteran's period of service.  He stated that there was no service treatment records documentation of active duty back pain or injury and the Veteran cannot think of an in-service etiology of back pain except possibly his military occupational specialty.  The VA examiner further stated that there was no documentation of a back condition until 2010, 14 years after separation.  

The VA examiner also opined that it was less likely as not (50/50 probability) that the Veteran's service-connected knee disorders caused or aggravated (permanently worsened) any current low back disorder.  The examiner stated that lumbar spondylosis is a degenerative disease due to aging or direct stressors to the lumbar spine, not simply abnormal gait or stance due to knee disability.  

Based on the evidence presented above, the Board finds against service connection for a low back disability.  In this regard, despite reporting a "clicking" of the back during service, the spine, other musculoskeletal, was shown as normal and recurrent back pain was denied at that time.  It is also noted that arthritis is not shown within a year of separation from service or at any time.  Rather, no objective back pathology was shown within a year of separation.  

The Board has reviewed all service treatment records, all VA medical records, as well as private medical records.  The record reveals no competent evidence or opinion that the Veteran's low back disability is related to his military service and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  Rather, the VA examiner opined that it was less likely as not that any current low back disorder is related to the Veteran's period of service.  The Board finds that the VA examiner's opinion is of significant probative weight as he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Significantly, he acknowledged the Veteran's statements and his assertions of post-service continuity of symptomatology.  To the extent that this opinion conflicts with the Veteran's statements, and even assuming the competence of the Veteran's statements in this regard, the Board finds the specific, reasoned opinion of the trained health care professional to be of greater probative weight than the Veteran's more general lay assertions.

The Board also finds that service connection for a low back disability as secondary to the service connected left and right knee disability is not warranted.  In this regard, the Veteran asserts that his low back disability is caused and/or aggravated by his knee disability.  The record, however, reveals that the more probative evidence of record shows that it is not.  The VA examiner opined that it was less likely as not that the Veteran's service connected knee disorders caused or aggravated any current low back disorder but was more likely related to aging or direct stressors to the lumbar spine.  While veterans are often competent to provide opinions on such medical matters, the opinion of the VA examiner, who has extensive experience and medical training, is more probative than the Veteran's general lay statements.

Under these circumstances, the Board finds that the claim for service connection for a low back disability, to include as secondary to the service-connected left and right knee disability must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent and probative evidence does not support a finding of service connection for a low back disability, on a direct or secondary basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

RATINGS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's disability has not significantly changed and that uniform rating is warranted.  

The Veteran's otitis media and externa of the left ear has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6200 for otitis media and otitis externa. 

Under Diagnostic Code 6200, the diagnostic code for rating chronic suppurative otitis media, mastoiditis, and/or cholesteatoma, a maximum 10 percent rating assignment is warranted during suppuration or with aural polyps.  See 38 C.F.R. § 4.87.  See also, 38 C.F.R. §§ 4.20, 4.27 (2012).  A Note following this Diagnostic Codes directs separate evaluation for manifestations such as hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of skull. 

Under Diagnostic Code 6210, the diagnostic code for rating chronic otitis externa, a maximum 10 percent rating is assignable for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

The Veteran was afforded a VA examination in September 2005.  During this examination, it was noted that the Veteran had an acute otitis which was not associated with his other complaints and involved the right ear only.  The VA examiner noted that by history the Veteran is having chronic recurring episodes of pain in the left ear for which he cannot find any specific visible abnormality and have to agree that this is probably an unusual neurogenic pain of undetermined etiology.  

In November 2005, the Veteran presented with complaints of left ear pain of 10 years and nose bleeds once a day.  

In a June 2006 private evaluation, the Veteran reported a history of left sided otalgia which was always associated with left sided nasal pain.  He denied significant sinus disease but reported occasional rhinitis.  The ears were clear bilaterally and were without effusions.  His ear examination was described as normal.  Otalgia was assessed.  

During the September 2006 DRO hearing, the Veteran reported left sided pain.  He stated that his ear throbs and that it was severe.  

In a private evaluation conducted in March 2007 the tympanogram on the left was within normal limits.  External auditory canals were clear and tympanic membranes were intact with no effusions or retractions.  

Although he reported left ear pain in the April 2007 VA examination, he denied any induration, swelling or other changes in that area.  It was also noted that he was not found to have any evidence of perforations, otitis media or mastoiditis in the past.  Examination revealed the left auricle and canal were normal.  There was no evidence of any middle ear abnormalities or dysfunction, and/or any abnormal function of the left temporomandibular joint area.  The examiner could not elicit any specific cause for the Veteran's otalgia in the left ear from the examination.  He listed several possibilities but stated that it was significant that he found no otitis evidence of tympanic membrane, middle ear or mastoid abnormalities.  

The Veteran reported left ear symptoms with fatigue and dizziness in September 2007.  He related having left ear pain 7 out of 10.  

In the October 2007 private evaluation, it was noted that the Veteran no longer could use his left ear.  He did not notice any drainage but did not believe the medication cleared his infection.  He started to notice tinnitus in the left ear which he described as a static sound.  Examination revealed bilateral auditory canals were clear.  Tympanic membranes were visualized with no effusion or retraction.  No perforations were noted and the temporomandibular joint was palpated which increased symptoms of pain on the left.  

The Veteran was also afforded a VA examination in October 2007.  During this examination, he reported severe episodes of otitis media which required antibiotics for resolution.  He reported ear pain and some noises.  It was noted that the ear did not drain any purulence.  Examination revealed the ears and temporomandibular were intact bilaterally without middle ear pathology.  The left external ear canal had some slight drying of the skin with a mild dermatitis.  

In the August 2011 VA examination, the Veteran reported that his ear infections were less frequent and occurred once yearly.  The Veteran denied problems related to left ear otitis externa since moving in 1998.  The pain from the recent otitis media was resolving.  The ear canals occasionally burned but there was no pruritus.  Examination revealed bilateral normal external ears and auditory canals.  The left tympanic membrane was mildly retracted but clear and without erythema or effusion.  There was no evidence of cholesteatoma, vertigo, suppuration, effusion and aural polyps.  Recurrent left otitis media with auralgia and history of otitis externa without current residual was diagnosed.  

In August 2012, the Veteran reported being congested in the left ear and that he had a recent episode of otitis media of the left ear.  It was stated that such was a recurring issue over the last year.  There was no purulence or drainage or bleeding from the ear.  

In various VA treatment records, the Veteran reported instances of pain in his left ear.

After review of the evidence, the Board concludes that a compensable evaluation is not warranted for otitis media of the left ear.  The Veteran reports ear pain, and otalgia has been shown by the record.  The Board observes, however, that except for mildly retracted tympanic membrane in August 2011, the objective findings as to the inner ear have been substantially normal throughout the appeal period.  VA clinical records have largely recorded normal middle ear pressure, clear ear canals, intact tympanic membranes, normal auricles, and no perforation.  The mastoids are noted to be normal and there is no evidence of aural polyps.  The evidence does not demonstrate a chronic suppurative process or aural polyps for which a compensable rating is warranted under Diagnostic Code 6200.  Therefore, the currently assigned non-compensable (zero percent) evaluation is appropriate.  See 38 C.F.R. § 4.31 (2012).

The Board would also point out that a note associated with and following Diagnostic Code 6200 provides for separate evaluations of hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  The record reflects, however, that there is no evidence of labyrinthitis, hearing impairment according to VA regulations, facial nerve paralysis, or skull bone loss.  The Veteran is already in receipt of a separate evaluation for tinnitus.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of ear pain.  The Board finds that he is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met, and such evidence demonstrates that the currently assigned rating is appropriate. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for a low back disability is denied.  

A compensable evaluation for otitis media and externa of the left ear is denied.  

REMAND

In a February 2011 Board decision, the Veteran was granted service connection for ulcerated left nasal septum.  He was issued a rating decision in February 2011 which granted service connection and assigned a rating.  As the benefits sought on appeal were granted, this issue is no longer before the Board.  

In March 2011, the Veteran submitted a notice of disagreement (NOD) with regard to the 0 percent evaluation.  While the RO issued a Supplemental Statement of the Case regarding this issue in September 2012, the Veteran has not been issued a Statement of the Case and given an opportunity to perfect an appeal of the issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  As such, we find that a remand is warranted so that the Veteran can be issued a SOC and be afforded the opportunity to perfect an appeal.  

Accordingly, the case is REMANDED for the following action:

A SOC should be issued for the claim of evaluation of ulcerated septum, left nose, currently rated noncompensable.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


